Citation Nr: 0003225	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-47 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected major depression.  

2.  The propriety of the initial rating assigned for the 
service-connected sinusitis.  

3.  The propriety of the initial rating assigned for the 
service-connected deviated nasal septum.  

4.  The propriety of the initial rating assigned for the 
service-connected soft tissue bulge over the first cuneiform 
bone of the right foot.  

5.  The propriety of the initial rating assigned for the 
service-connected status post arthroscopy of the right knee.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served in active duty from May 1986 to December 
1991.  

This appeal originally arose from a June 1992 rating decision 
which, in pertinent part, granted service connection for a 
right knee disability and chronic sinusitis and a deviated 
nasal septum, effective in December 1991.  

A personal hearing before the Hearing Officer at the RO was 
heard in February 1994.  The Hearing Officer's decision of 
March 1994 granted service connection for a right foot 
disability and assigned a noncompensable evaluation, 
effective in December 1991.  A 10 percent rating also was 
assigned for sinusitis.  An increase to 10 percent in the 
rating for the veteran's right knee disability was made.  

By rating decision of August 1994, the service-connected 
right foot disability was assigned a 10 percent evaluation, 
effective in December 1991.  

By a rating decision of March 1996, service connection had 
been granted for major depression, effective on December 2, 
1991.

The Board remanded the case in January 1998.  The Board has 
rephrased the issues on appeal in light of the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999).  



FINDINGS OF FACT

1.  The veteran's psychiatric disability is shown to have 
been manifested by considerable social and industrial 
impairment during the entire appeal period; neither severe 
social and industrial impairment nor occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood is 
demonstrated.  

2.  The veteran's service-connected deviated nasal septum is 
productive of severe deformity with 95 percent obstruction on 
the right and 70 percent obstruction on the left.  

3.  The veteran's service-connected sinusitis is manifested 
by some recurrences of acute sinusitis with discharge; 
neither severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence, nor attacks of 
three or more incapacitating episodes or more than six non-
incapacitating episodes of sinusitis per year have been 
demonstrated.  

4.  The veteran's service connected soft tissue bulge over 
the first cuneiform bone of the right foot is manifested by 
subjective complaints of pain with some localized tenderness, 
but more than moderate foot impairment has not been 
demonstrated.  

5.  The veteran's service-connected right knee arthroscopic 
residuals are manifested by complaints of pain, weakness and 
giving out and demonstrated joint line tenderness; however, 
findings of a compensable functional loss due to pain or 
recurrent subluxation or lateral instability or a currently 
dislocated semilunar cartilage with frequent episodes of 
"locking" or related pain and effusion in the joint are not 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent 
evaluation for the service-connected major depression have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130 including 
Diagnostic Code 9434 (1999), 4.132 including Diagnostic Code 
9405 (1996).  

2.  The criteria for the assignment a rating in excess of 10 
percent for the service-connected deviated nasal septum have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97 including 
Diagnostic Code 6502 (1999).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected sinusitis have not been 
met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97 including 
Diagnostic Code 6510 (1999).  

4.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected soft tissue bulge over 
the first cuneiform bone of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Code 5284, 4.119 including Diagnostic Code 7819 
(1999).  

5.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right knee disability 
have not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a including Diagnostic Codes 5256, 5257, 5258, 5259, 
5260, 5261 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claims are plausible and 
capable of substantiation and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims that 
a service-connected disability is more severely disabling 
than as rated, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  When an appellant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained, and that no 
further assistance is required to comply with 38 U.S.C.A. 
§ 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities. 38 C.F.R. § 4.10, 
4.40, 4.45.  


The Propriety of the Initial Rating 
Assigned for the Service-Connected Major 
Depression.

The service medical records show that stress and anxiety was 
demonstrated on interview during the separation examination.  
March and April 1996 statement of retired Army physician show 
that the veteran was received psychiatric treatment during 
service.  

An October 1994 statement of a private doctor noted that the 
veteran had been treated for adjustment disorder with 
depressed mood  and major depression from March to June 1994.  

A March 1995 private psychotherapy summary shows that the 
veteran had been seen on a regular biweekly basis and that 
his depression had worsened.  It was noted that he had 
difficulty at work with a low energy level and lack of drive 
to engage in his work.  The examiner also indicated that the 
veteran experienced a sense of inadequacy regarding his 
marriage and family.  It was indicated that the veteran had 
recent suicidal ideation and had been non-compliant with 
medication, but was currently taking the prescribed dosage.  

A June 1995 VA hospital summary shows that the veteran was 
admitted after presenting to the Mental Health Clinic, 
slightly disheveled and frantic, reporting intrusive 
repetitive suicidal thoughts with a plan to shot himself.  It 
was noted that the veteran had come to the Mental Health 
Clinic for the first time in April 1995 after seeing a 
private psychiatrist.  He reported depressive symptoms since 
January.  On mental status examination, his mood was 
depressed.  He had full range of affect and no formal thought 
disorder.  There was no evidence of hallucination or 
delusional thoughts.  He contracted for safety in the 
hospital and denied covert suicidal ideation.  The veteran 
was discharged with follow-up scheduled at the Mood Disorders 
Clinic.  The diagnoses included that of recurrent major 
depression with suicidal ideation.  The Global Assessment of 
Functioning (GAF) Scale was 50 on admission and 70 at 
discharge.  

On VA examination in November 1995, the veteran reported that 
he was employed by a chemical products company.  He indicated 
that he had returned to psychiatric therapy in 1994 because 
of depression.  He reported that he had been out of work for 
2 1/2 months and that he was irritable with his wife.  He 
reported intrusive and persistent thoughts of suicide.  On 
examination, mood was depressed.  The veteran reported a 
history of auditory hallucination and denied current suicidal 
plans, but that he had fleeting suicidal ideation.  He was 
oriented times three.  Judgment and insight were fair.  The 
diagnosis was that of major depression and the examiner 
indicated that current functioning was fair.  

On VA examination in August 1998, the veteran reported 
recurrent episodes of depression.  He indicated that at times 
he is unable to take care of his basic hygiene, including not 
showering or getting out of bed.  He reported that he was 
unable to function at work and that since May he had lost 15 
days of work.  He indicated that at that time his company was 
planning to place him on a leave of absence due to his 
depression.  He reported period of hypermania.  The examiner 
noted that currently the veteran was receiving outpatient 
treatment once per week and was taking medication for 
depression.  

On VA mental status evaluation, he had fair hygiene.  Speech 
was coherent with normal rate and volume.  He was oriented to 
time, place and person.  His mood and affect were depressed.  
Thought content showed evidence of low self-esteem, 
pessimism, anhedonia, intermittent suicidal thoughts and 
worthlessness.  There were no active suicidal plans.  Memory 
was intact and insight and judgment were not impaired.  He 
denied experiencing any auditory or visual hallucinations.  
The diagnosis was that of bipolar disorder, most recent 
episode depressed.  Current GAF Scale (highest in last year) 
was 60.  

The veteran's service-connected psychiatric disorder is 
currently rated as 30 percent disabling under the provisions 
of 38 C.F.R. § 4.130 including Diagnostic Code 9434 (1999).  
The veteran's claim for service connection was submitted in 
December 1991.  Effective on November 7, 1996, 38 C.F.R. § 
4.132 was redesignated as 38 C.F.R. § 4.130 which included 
new rating criteria for psychiatric disorders. Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The general rating formula for mental disorders under the new 
rating criteria are as follows: a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130 including Diagnostic 
Code 9434 (1999).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected psychiatric disability is based 
on the degree of impairment of his social and industrial 
adaptability.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, with 
psychoneurotic symptoms resulting in such reduction in the 
reliability, flexibility, and efficiency levels as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
relationships is severely impaired, with psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent rating is assignable when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and the claimant is demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132 including Diagnostic 
Code 9405 (1996).  

The Board finds that, under the older rating criteria, the 
disability picture presented meets the criteria for a 50 
percent rating for the entire period of the veteran's appeal. 
The evidence shows that, at the time of VA hospitalization in 
June 1995, the veteran had suicidal thoughts and the GAF 
scale was 50 at the time of admission, improving to 70 at the 
time of discharge.  On VA examination in November 1995, the 
examiner found that his current functioning was fair.  The 
most recent VA examination in August 1998 showed that the 
veteran reported recurrent episodes of depression that and 
that he had missed time at work due to depression.  At that 
time the GAF scale of found to be 60.  The Board has reviewed 
the entire record and concludes that the shows a disability 
picture consistent with considerable impairment under the old 
rating criteria.  Thus, the Board finds that the 50 percent 
rating is warranted for the entire period of this appeal 
pursuant to the older regulations.  

The Board finds, however, that a rating greater than 50 
percent is not warranted under either the older or newer 
regulatory criteria.  Considering the older criteria, the 
Board notes that the evidence does not present a picture of 
severe impairment in the veteran's social and industrial 
capabilities.  Indeed, as noted, the evidence presents a 
picture most consistent with a findings of considerable 
impairment.  

Regarding the newer regulatory criteria, the Board notes 
while there are notation of suicidal ideation in the record, 
on the most recent examination the examiner concluded that 
there were no active suicidal plans.  The record shows that 
the veteran is married and is working despite missing some 
days of work reportedly due to depression.  The evidence does 
not show evidence of obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  That is, the veteran has 
not exhibited the symptomatology required for a 70 percent 
rating.  

In sum, the Board finds that the veteran's disability picture 
meets the criteria for a 50 percent rating under the older 
regulatory criteria for the entire period of this appeal, but 
the preponderance of the evidence is against a rating in 
excess of 50 percent for his service-connected psychiatric 
disorder.  

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected major 
depression as prescribed by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, at no time since service has the service-connected 
disability been more disabling than as evaluated hereinabove.  



The Propriety of the Initial Rating 
Assigned for the Service-Connected 
Sinusitis and Deviated Nasal Septum.

The service medical records show a history of sinusitis and a 
notation of a deviated septum.  A March 1983 x-ray report 
noted an impression of bilateral maxillary sinusitis, 
chronicity undetermined and a February 1985 x-ray report 
noted an impression of left maxillary sinusitis.  

On VA examination in March 1992, the sinuses were clear and 
the diagnoses included deviated septum and chronic sinusitis.  

Private outpatient records dated in September 1993 noted a 
diagnosis of sinusitis with a notation of purulent discharge.  
Acute sinusitis was again diagnosed in December 1993.  

On VA examination in March 1995, the veteran reported that 
the first episode of sinusitis was in 1983 and, since then, 
he had had 6 to 7 bouts of sinusitis.  He reported the 
sinusitis was manifested by headache, thickening of 
discharge, black mucus and facial pressure.  He indicated 
that he became bedridden for 3 to 4 days.  On examination, 
the examiner noted bilateral deviated septum with narrow 
airspace and no pus or polyps.  There was no purulent 
discharge.  The diagnosis was that of history of 
sinusitis/nasal obstruction.  

A March 1995 private medical statement shows that the veteran 
was seen for treatment of acute sinusitis in October 1994.  
The examiner noted that the veteran had purulent nasal 
discharge.  The sinusitis was treated with antibiotics and 
expectorants.  The examiner also noted that the veteran had 
reported 6 to 7 episodes of sinusitis per year and a CT scan 
was recommended.  The examiner indicated that the CT scan was 
not done as the veteran did not pursue additional treatment.  

An April 1995 VA maxillofacial CT scan report noted an 
impression of nasal septal deviation towards the left and 
inflammatory change within the medial portion of the right 
maxillary sinus with possible occlusion of the right 
infundibulum.  

The examiner who conducted the March 1995 VA examination 
annotated that report after review of the April 1995 CT scan.  
The final diagnosis was that of left nasal obstruction and 
sinusitis.  It was noted that there was marked left septal 
deviation and that the CT scan revealed blocked right 
osteomeatal complex.  The examiner indicated that the veteran 
would probably benefit from septoplasty and limited 
functional endoscopic sinus surgery.  

On VA examination in August 1998, the veteran reported a 
history of chronic nasal obstruction, difficulty breathing 
through his nose and secondary sinusitis requiring 
antibiotics a number of times per year.  It was noted that he 
was currently taking medication for sinus infection on the 
left.  On examination, there was severe nasal septal 
deformity which was 95 percent obstructive on the left and 
approximately 70 percent obstructive on the right.  The 
examiner indicated that the nasal septal deviation interfered 
with breathing through his nose.  The veteran reported 
occasional thick, yellow, foul-smelling discharge from the 
nose when he had acute sinusitis.  The remainder of the 
examination was unremarkable.  The diagnoses included that of 
deviated nasal septum with chronic pansinusitis.  

Regarding the service-connected deviated septum, during the 
pendency of the veteran's appeal, the VA Schedule of Ratings 
of the respiratory system was amended, effective on October 
7, 1996.  Currently, the veteran's service-connected deviated 
nasal septum is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6502 (1998), traumatic deviation of nasal septum, and a 
maximum schedular rating of 10 percent is assigned.  
Diagnostic Code 6502 (traumatic deflection of nasal septum) 
in effect prior to October 7, 1996 also provided for a 
maximum 10 percent rating for than disability.  Thus, the 
veteran is currently in receipt of the maximum available 
rating for his service-connected disability associated with 
deviated nasal septum under both the old and new criteria.  

Turning to the veteran's service connected sinusitis, that 
disability is rated under Diagnostic Code 6510.  The rating 
criteria in effect prior to October 7, 1996, under 38 C.F.R. 
§ 4.97, Diagnostic Code 6510, provided that chronic 
pansinusitis, when moderate, with discharge or crusting or 
scabbing and infrequent headaches, warranted a 10 percent 
evaluation.  A 30 percent evaluation was warranted when the 
symptoms were severe, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  

Effective on October 7, 1996, the rating criteria for the 
service-connected sinusitis (Diagnostic Codes 6510 through 
6514) were revised as follows: a noncompensable evaluation is 
warranted when sinusitis is detected by X-ray only.  A 10 
percent evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

After a full review of the record, the Board finds that a 
rating in excess of 10 percent for the service-connected 
sinusitis is not warranted.  The medical evidence of record 
shows treatment for acute sinusitis on two occasions in 1993.  
In March 1995, the veteran reported having had 6 to 7 
incapacitating bouts of sinusitis since 1983.  On the most 
recent examination in August 1998, the veteran reported a 
current sinus infection and having thick discharge due to 
acute sinusitis.  However, the Board finds that the evidence 
does not show severe symptoms, including frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence during 
the entire appeal period which would warrant a 30 percent 
evaluation under the old criteria.  

Regarding the newer regulatory criteria, the medical evidence 
does not show evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting during the entire appeal period which would warrant 
a 30 percent evaluation.  

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected sinusitis as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time since service has the 
service-connected disability been shown to have been more 
disabling as discussed hereinabove.  


The Propriety of the Initial Rating 
Assigned for the Service-Connected Soft 
Tissue Bulge over the First Cuneiform 
Bone of the Right Foot and Status Post 
Arthroscopy of the Right Knee.

The service medical records show that the veteran underwent 
arthroscopic surgery of the right knee during active service.  
A single nodule on the dorsum of the right foot was noted on 
separation examination in November 1991.  

On VA examination in March 1992, the right knee had full 
range of motion and tenderness.  The diagnoses included that 
of history of chondromalacia right knee.  

Private medical records show the veteran underwent right knee 
arthroscopy for a partial medial meniscus tear in November 
1993.  Private outpatient records dated from November 1992 to 
February 1995 show treatment for right knee pain.

On VA examination in March 1995, the veteran reported 
anterior knee pain with extreme discomfort with ascending 
stairs and kneeling.  He also reported that the knee 
continued to lock, click, pop and swell.  On examination, the 
right knee had full extension  and flexion to 130 degrees.  
Ligaments were intact.  The patella demonstrated normal 
mobility, but with a profound medial and lateral facet 
tenderness.  There was significant crepitus through range of 
motion.  The knee and lateral joint lines were mildly tender 
to palpation.  The assessment was that of profound femoral 
syndrome of the right knee.  

On VA orthopedic examination in October 1998, the veteran 
reported a previous history of a right knee injury in service 
with arthroscopy surgery in 1986 for torn cartilage.  It was 
noted that he had additional surgeries in 1991, 1993 and 
1994.  The veteran complained of pain, weakness, stiffness, 
swelling, instability, giving way, fatigability, and lack of 
endurance of the right knee.  He indicated that the knee had 
an underlying ache all the time and that he had a flare-up of 
his joint two times per week, lasting a few hours, which 
seemed to be brought on by walking.  The examiner indicated 
that that veteran did not use a cane, crutches, brace or 
corrective shoes.  It was noted that he had no episodes of 
recurrence, subluxation or dislocation.  The veteran 
indicated that he was on his feet on the job but had not 
missed any work because of his knee.  The veteran reported 
that his daily activities were limited mainly by his 
inability to participate in sports because of his knee 
complaints.  

On VA examination, the right knee arthroscopic portal 
incisions were well healed.  The right knee had flexion from 
0 to 124 degrees.  The medial and lateral collateral 
ligaments were stable.  The anterior and posterior ligaments 
were also stable.  The examiner indicated that he did not 
have positive Lachman's test or anterior/posterior drawer 
test.  McMurry test was negative.  There was localized 
tenderness in the anteriolateral, anterolateral, anteromedial 
joint line.  There was no evidence of swelling, erythema, 
effusion, spasm, or inflammatory response.  X-ray studies of 
the right knee showed no evidence of any bony abnormality.  
The examiner indicated that there may be very mild minimal 
narrowing of the medial joint line.  The diagnosis was that 
of medial meniscus tear, status post arthroscopies (times 
four).  

With regard to the right foot, the veteran reported a lump on 
the anterior part of the right foot which fluctuated in size, 
secondary to activity.  He reported pain across the anterior 
portion of the foot with occasional swelling.  Symptoms are 
worse with walking, bicycling or doing sports.  He complained 
of pain, stiffness, swelling, heat redness, fatigability, 
lack of endurance and pain with walking.  He indicated that 
the right foot did not hurt at rest or when he stood.  He 
reported flare-ups three to four times a week last a few 
hours, depending on activity level.  He indicated that he 
wore arch supports and shoe inserts to help with pain relief.  
The examiner indicated that the right foot did not affect the 
veteran's usual occupation.  On physical examination, the 
right ankle had dorsiflexion to 18 degrees, with plantar 
flexion to 50 degrees.  There was no ankle pain.  The right 
ankle was stable medially, laterally, anteriorly, and 
posteriorly.  There was no evidence of painful motion of the 
ankle.  The examiner indicated that the examination was 
limited to the veteran's forefoot where he had a dorsal 
bossing over the second cuneiform joint.  There was localized 
tenderness at that area, which did not affect it's motion.  
The examiner indicated that there was no tendonitis 
involvement.  There was no callosity or skin breakdown over 
the area.  The examiner noted that the veteran's complaints 
of pain were subjective.  X-ray studies did not show any bony 
abnormality other than the dorsal bossing over the cuneiform 
metatarsal joint.  There was some spurring over the navicular 
cuneiform joints as well.  The diagnosis was that of bony 
exostosis cuneiform.  The examiner concluded that the 
veteran's ability to pursue gainful employment presently was 
not limited by his right knee or right foot since he was 
employed and was not missing any work because of knee or foot 
pain.  The examiner indicated the veteran's limitations are 
purely by his subjective complaints of pain.  

The veteran's service-connected right foot disability is 
evaluated by analogy under Diagnostic Codes 7819-5284.  38 
C.F.R. § 4.118, Diagnostic Code 7819 pertains to benign new 
growth of the skin, which in turn is rated as a scar or as 
disfigurement under Diagnostic Codes 7800-7805.  The most 
recent VA examination in August 1998, noted a lump on the 
right foot and there was no evidence of callosity or skin 
breakdown on the right foot.  Given these findings, the Board 
finds that Diagnostic Code 7819 as it pertains to rating 
scars is not applicable in this case. 

Under Diagnostic Code 5284, a 10 percent evaluation is 
assigned for moderate symptomatology or impairment, a 20 
percent evaluation for moderately severe symptomatology or 
impairment, and a 30 percent evaluation for severe 
symptomatology or impairment.  

Based on the medical evidence for consideration the Board 
finds and concludes that the veteran has not demonstrated 
that he has more than moderate impairment of his right foot 
so as to warrant a 20 percent evaluation under Diagnostic 
Code 5284.  The VA examination noted localized tenderness 
over the second cuneiform joint which did not effect its 
motion.  The examiner noted subjective complaints of pain on 
use but that the veteran's ability to work was not limited by 
the right foot disability.  The Board finds that the 
objective evidence would not warrant the assignment of a 
rating in excess of 10 percent for the service-connected 
right foot disability.  

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected right foot 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since service 
has the service-connected disability been more disabling as 
discussed hereinabove.  

The veteran's service connected right knee disability is 
current rated as 10 percent disabling under Diagnostic Code 
5289 which provides that removal of semilunar cartilage which 
is symptomatic warrants a 10 percent rating.  38 C.F.R. § 
4.71a including Diagnostic Code 5259 (1999).  The 10 percent 
rating is the highest rating available under that Diagnostic 
Code.  The Board will consider whether the veteran is 
entitled to a higher rating under other potentially 
applicable Diagnostic Codes.  

Ankylosis of the knee with favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent rating.  38 C.F.R. § 4.71a including 
Diagnostic Code 5256 (1999).

Impairment of the knee, with recurrent subluxation or lateral 
instability which is slight, is assigned a 10 percent rating.  
Impairment of the knee, with recurrent subluxation or lateral 
instability which is moderate, is assigned a 20 percent 
rating.  Impairment of the knee, with recurrent subluxation 
or lateral instability which is severe, is assigned a 30 
percent rating. 38 C.F.R. § 4.71a including Diagnostic Code 
5257 (1999).  

Dislocated, semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a including Diagnostic Code 
5258 (1999).  

Leg limitation, with flexion limited to 15 degrees, will be 
assigned a 30 percent rating.  Leg limitation, with flexion 
limited to 30 degrees, will be assigned a 20 percent rating.  
38 C.F.R. § 4.71a including Diagnostic Code 5260 (1999).  

Leg limitation, with extension limited to 45 degrees, will be 
assigned a 50 percent rating.  Leg limitation, with extension 
limited to 30 degrees, will be assigned a 40 percent rating.  
Leg limitation, with extension limited to 20 degrees, will be 
assigned a 30 percent rating.  Leg limitation, with extension 
limited to 15 degrees, will be assigned a 20 percent rating.  
38 C.F.R. § 4.71a including Diagnostic Code 5261 (1999).  

After a full review of the record, the Board concludes that 
the object evidence as a whole does not support a finding 
that a rating in excess of 10 percent for the service-
connected right knee disability is warranted.  The Board 
recognizes that the veteran has reported having pain of the 
right knee with weakness, stiffness, swelling and giving out.  

However,  the objective medical evidence, including the most 
recent findings shown of VA examination in October 1998, 
showed that all ligaments were stable.  There is evidence of 
tenderness in the knee joint line, but a functional loss or 
weakness due to pain comparable to ankylosis, flexion limited 
to 30 degrees or limitation of extension to 15 degrees is not 
demonstrated so as to warrant an increased rating pursuant to 
38 C.F.R. §§ 4.40, 4.45 (1999).  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The Board also notes that there is no objective evidence of 
recurrent subluxation or lateral instability or a dislocated, 
semilunar cartilage with frequent episodes of "locking" or 
related pain and effusion in the joint. Thus, the veteran is 
not entitled to a rating greater than 10 percent for the 
service-connected right knee disability pursuant to 38 C.F.R. 
§ 4.71a, including Diagnostic Codes 5257, 5258 (1999).  

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected right knee 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since service 
has the service-connected disability been more disabling as 
discussed hereinabove.  



ORDER

An increased rating of 50 percent for the service-connected 
major depression is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased rating for the service-connected sinusitis is 
denied.  

An increased rating for the service-connected deviated nasal 
septum is denied.  

An increased rating for the service-connected soft tissue 
bulge over the first cuneiform bone of the right foot is 
denied.  

An increased rating for the service-connected status post 
arthroscopy of the right knee is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

